COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-268-CV



CHARLIE S. MARTINEZ, JR. 					              APPELLANTS

AND MAGDALENA S. MARTINEZ, 

AS TRUSTEE OF THE CHARLIE S. 

MARTINEZ, JR., TRUST
 



V.



CITY OF FORT WORTH, 			            	                 APPELLEES

CITY OF NORTH RICHLAND HILLS, 

BIRDVILLE INDEPENDENT SCHOOL DISTRICT, 

COUNTY OF TARRANT, TARRANT COUNTY 

HOSPITAL DISTRICT, TARRANT COUNTY 

COLLEGE DISTRICT, TARRANT COUNTY 

REGIONAL WATER DISTRICT, AND FORT 

WORTH INDEPENDENT SCHOOL DISTRICT 	
 

----------

FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants’ Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).





Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  February 5, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.